Ropes & Gray LLP 1211 Avenue of the Americas New York, NY 10036-8704 May 1, 2015 Dylan W. Sherwood (212) 841-5708 dylan.sherwood@ropesgray.com May 1, 2015 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549-1090 Re:The Merger Fund VL (the “Trust”) (File Nos. 333-102461; 811-21279) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended (the “Securities Act”), the undersigned has been authorized by the Trust to submit this filing in lieu of a filing under Rule 497(c) under the Securities Act, and to certify that the definitive form of Prospectus and Statement of Additional Information, each dated April 30, 2015, do not differ from those contained in the Trust’s most recent amendment to its registration statement, which was filed electronically with the Securities and Exchange Commission on April 15, 2015 pursuant to Rule 485(b) under the Securities Act. Please contact me at (212) 841-5708 with any questions or comments regarding this matter. Kind regards, /s/ Dylan W. Sherwood Dylan W. Sherwood cc: Jeremy C. Smith, Esq., Ropes & Gray LLP Bruce C. Rubin, Westchester Capital Management, LLC
